                                        Case 3:19-cv-07918-WHA Document 75 Filed 07/28/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7   GERRIE DEKKER, et al.,
                                   8                   Plaintiffs,                           No. C 19-07918 WHA

                                   9            v.

                                  10   VIVINT SOLAR, INC., et al.,                           ORDER REQUESTING
                                                                                             SUPPLEMENTAL FILINGS
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13         With respect to plaintiffs’ pending motion to vacate the order compelling arbitration,
                                  14   each party SHALL submit: (1) all JAMS invoices it received regarding the Barajas, Hilliard,
                                  15   Husley, Piini, and Rogers matters; (2) all JAMS Notice of Intent letters received in the same
                                  16   matters, including any that have been issued since plaintiffs filed this motion; and (3) any other
                                  17   communications with JAMS about payment due dates.
                                  18         Each party SHALL also submit the full legislative history of California Code of Civil
                                  19   Procedure § 1281.97. Finally, each party SHALL advise the Court of the meaning of the phrase
                                  20   “due date” as construed in words and phrases references and California statute and decisional
                                  21   law. Counsel shall take care to cite all authority on point, going in either direction.
                                  22         All submissions are due JULY 31 AT NOON.
                                  23         IT IS SO ORDERED.
                                  24   Dated: July 28, 2020.
                                  25
                                                                                               WILLIAM ALSUP
                                  26                                                           UNITED STATES DISTRICT JUDGE
                                  27

                                  28
